In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00076-CR



         JULIO TORRES PALOMO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 28777




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Court reporter Becky Wheeler recorded the trial proceedings in appellate cause number 06-

14-00076-CR, styled Julio Torres Palomo v. The State of Texas, trial court cause number 28777,

on appeal from the 196th Judicial District Court of Hunt County, Texas. On January 27, 2015,

this Court issued an order to the clerk of this Court or her appointee, in accordance with Rule

9.10(f) of the Texas Rules of Appellate Procedure, to seal the electronically filed reporter’s record

in this case. By letter of even date, this Court notified Wheeler of the sealing order, provided her

a copy of said order, and advised her that, although Rule 9.10 forbids the filing of documents

containing sensitive data, we were not requesting redaction of the record at that time. See TEX. R.

APP. P. 9.10(f). We further advised Wheeler that, should the need arise in the future, we would, at

that time, ask her to redact the reporter’s record.

       By letter dated November 13, 2015, this Court notified Wheeler that Palomo had requested

a copy of the reporter’s record in this matter. We further advised Wheeler that, as Palomo is

unquestionably entitled to a copy of the record, Wheeler would need to submit a redacted version

of the record to this Court so that we, in turn, could fulfill Palomo’s request. Included as enclosures

in the November 13 letter for Wheeler’s use in preparing the redacted record in this matter were

(1) our letter of January 27, 2015, advising Wheeler of our order sealing the record in this case;

(2) our January 27, 2015, sealing order; and (3) a copy of the Texas Court of Criminal Appeals’

recent order adopting amendments to Rule 9.10. We requested that Wheeler file the redacted

record with this Court on or before December 4, 2015. Wheeler failed to respond to our letter and

failed to provide the redacted record. Follow-up attempts to contact Wheeler by email were


                                                  2
unsuccessful, until telephone contact was made with her on December 9, 2015. At that time,

Wheeler indicated that she would be able to file the redacted record with this Court within twenty-

one days. Because Palomo’s request for a copy of the record and his payment for same were

received over thirty days ago, the redacted record should be received by this Court, at the very

latest, within fifteen days of the date of this order.

         Accordingly, we order Wheeler to provide the redacted record to this Court no later than

the close of business on Wednesday, December 30, 2015. If the redacted reporter’s record is not

received by December 30, we warn Wheeler that we may begin contempt proceedings and order

her to demonstrate why she should not be held in contempt of this Court for failing to obey its

order.

         IT IS SO ORDERED.

                                                BY THE COURT

Date: December 15, 2015




                                                    3